Citation Nr: 0003723	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a gynecological 
disorder.  

3.  Entitlement to service connection for a breast disorder.

4.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from 1988 to 1991.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between a current low back 
disorder and service has not been presented.  

2.  Competent evidence of a nexus between a current 
gynecological disorder and service has not been presented.  

3.  Competent evidence of a nexus between a current breast 
disorder and service has not been presented.

4.  Competent evidence of a nexus between a current heart 
disorder and service has not been presented.  


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a low back disorder has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a gynecological disorder has not been 
presented.  38 U.S.C.A. § 5107 (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for a breast disorder has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  

4.  A well-grounded claim of entitlement to service 
connection for a heart disorder has not been presented.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Background
The veteran served on active duty from 1988 to 1991.  Her 
service medical records contain a complaint of lower middle 
back pain in March 1991 associated by the veteran with an 
increase in her breast size that she had noticed since having 
a baby during service.  The examiner's assessment was 
excessive breast tissue.  Service medical records contain 
notations of treatment for chlamydia, herpes simplex virus, a 
prolapsed uterus and pelvic relaxation, Trichomonas 
vaginalis, Gardnerella, candida and dysfunctional uterine 
bleeding.  In November 1989 and March 1991 the veteran sought 
treatment for aching breasts.  Upon examination, both breasts 
had diffuse tenderness without discharge, erythema, masses or 
axillary adenopathy.  In October 1990 a systolic murmur was 
detected; following echocardiography, it was characterized as 
trivial murmur of questionable significance with an otherwise 
normal test result.  During a separation examination 
conducted in September 1991 it was reported that the 
veteran's Pap smear test results were normal, as were breast 
and rectal examination results.  Her heart and vascular 
system were characterized as normal, as was her spine.  

In November 1992 the veteran filed a claim of entitlement to 
service connection for "residuals of uterus and ovaries," 
heart, back condition, and "reduction of breast bilateral as 
a result of back condition."  She reported those 
disabilities were treated at the Department of Veterans 
Affairs (VA) medical facility in Saginaw, Michigan.  The 
Regional Office (RO) obtained records from that facility 
dated in 1992 and 1993, but they contained no relevant 
treatment information.  During a general medical examination 
conducted in October 1993 no cardiovascular disorder was 
detected, nor was a murmur.  During an orthopedic examination 
also conducted on that date x-rays obtained that date were 
interpreted to reveal minimal localized osteoarthritis of the 
lumbar spine.  The examiner also reported there was no 
objective evidence of pain on motion, and opined that the 
back pain of which the veteran complained at that time should 
resolve itself after a short time as the spine adjusts to a 
change in the weight distribution that occurred when the 
veteran delivered her second child two months earlier.  

In a May 1994 rating decision service connection was denied 
for back, gynecological, breast and heart disorders.  A 
Notice of Disagreement was received in June 1994, and in 
March 1995 the veteran asserted that she had a back problem 
in service, that in service and now she has pain and 
discomfort of a gynecological origin that would not be 
detected in the Pap smears obtained during service, that the 
post-service breast reduction surgery she had was required to 
treat the back condition that began in service as the result 
of the heavy lifting she had to do in service, and that her 
chest pain is caused by depression and stress and she still 
has a small murmur.  She was furnished a Statement of the 
Case in April 1995 in which it was explained that the claims 
were denied because the elements of a well-grounded claim had 
not been presented.  

The veteran filed a substantive appeal later that month, and 
requested hearings before a hearing officer and before a 
traveling Member of the Board of Veterans' Appeals (Board).  
She subsequently withdrew her hearing before a Board Member, 
but in July 1995 a hearing was held before a hearing officer.  
The veteran testified at that hearing that the VA 
examinations provided to her to date had been inadequate.  
She explained that she has sharp pains in the low back that 
radiate, for which she was unsuccessfully treated with 
physical therapy for two months.  She cites the origin of the 
back pain as the repeated heavy lifting she did in service, 
and could not point to a particular incident during which she 
sustained a back injury.  With regard to her gynecological 
problems, she reported she currently experiences "leakage," 
and that during service she had a prolapsed cervix that led 
to many infections.  The current symptoms of her breast 
disorder were reported to include pain, at rest and even when 
showering.  Finally, she asserted that she has chest pain in 
the upper left chest, that she has a heart murmur now, that 
she was unaware of a murmur prior to service, and none was 
detected upon entry into service.  

Additional VA medical records dated in 1993 through 1995 were 
obtained following that hearing, some of which reflected 
complaints of chronic low back pain with radiation down the 
left leg, vaginal discharge, sore breasts, chest pain, 
systolic murmur, fibrocystic breast disease, chronic pelvic 
pain and musculoskeletal chest wall discomfort.  The veteran 
was provided with Supplemental Statements of the Case in 
November 1995 and February 1996.  

The appeal was forwarded to the Board for appellate 
consideration.  In March 1997 the Board issued a decision 
remanding the matter for additional development.  Pursuant to 
remand, the RO contacted the veteran for additional treatment 
information, then followed up on her response by requesting 
additional medical records.  The RO received records from 
Saginaw General Hospital that document treatment for monilial 
vaginitis in January 1993, for supraventricular tachycardia 
in May 1993, and for a cesarean section birth that occurred 
in August 1993 secondary to breech.  

In February 1998 VA compensation and pension examinations 
were conducted. During the orthopedic portion of the 
examination, the veteran was reported to walk normally with 
no cane or back brace.  Lumbosacral spine examination showed 
an increased lordotic curve without kyphosis or scoliosis.  
Muscle tone was good, and no spasm or pain on coughing was 
noted or reported.  The sacrum and coccyx were not tender, 
and there was no abnormal motion found at the sacrococcygeal 
joint.  Range of motion testing revealed forward flexion to 
70 degrees, backward extension 30 degrees, bilateral lateral 
flexion and rotation 25 degrees.  No neurological deficiency 
was noted in either lower extremity, and straight leg raising 
was 70 degrees bilaterally with negative Lasegue.  X-rays 
were interpreted to reveal normal lumbosacral spine.  
Alignment was good and disc spaces were satisfactory, with no 
evidence of traumatic pathology.  The examiner's diagnosis 
was chronic lumbar pain likely postural with no evidence of 
residual trauma.  The examiner reported having reviewed the 
veteran's claims folder, and further opined the veteran's 
lower back pain was not caused or aggravated by service.  

During the gynecological portion of the examination, a foul 
smelling discharge was noted, possibly brownish in color.  
Her cervix was long and clean, and upon examination was very 
tender.  Both adnexa areas felt tender, and movements of 
cervix were tender.  Her uterus was within normal limits, but 
tender.  A pelvic ultrasound was conducted, and interpreted 
to reveal no apparent and significant findings, no mass 
lesion or cyst; the uterus and both ovaries were grossly 
unremarkable.  The examiner noted the veteran's history of 
ventrisuspension of the uterus to treat prolapse of the 
uterus, and that the veteran had prolapse of the first degree 
and an elongated cervix.  No rectovaginal or urethrovaginal 
fistula, nor rectocele, cystocele or perineal relaxation were 
present.  All vaginal tests were negative, except for monilia 
(yeast).  

The same examiner also performed a breast examination, noting 
scars of breast reduction surgery with keloid formation.  
Both breasts, but especially the right one, felt nodular and 
firm.  Bilateral mammography were interpreted to reveal that 
both breasts were very dense secondary to fibrocystic 
changes, a little more on the right than on the left.  No 
apparent mass lesion was observed, nor was suspicious 
abnormal calcification.  The examiner's diagnoses were status 
post ventrisuspension for uterine prolapse, and fibrocystic 
breast changes post-reduction mammoplasty with scar keloids.  
Also noted were a vaginal yeast infection and slight anemia.  
The examiner added "[i]t is unlikely that her conditions; 
gynecological and breast symptoms were related to veteran's 
service."  

During the portion of the examination addressing the 
veteran's heart, the examiner noted the veteran's complaints 
of occasional sharp, non-radiating "electric-like" chest 
pain, brought on by anxiety but never brought on by exertion, 
and occasionally with an associated diaphoresis but no 
shortness of breath.  The examiner noted her June 1993 
emergency room treatment for supraventricular tachycardia 
which converted with Adenosine intravenously, and with no 
similar episodes.  The veteran reported no current 
palpitations, syncope or dyspnea on exertion.  She reported 
occasional sharp, atypical chest pain occurring two to three 
times per week, lasting only a few seconds to a few minutes.  
The veteran reported that resting for quite some time made 
the pain better.  Upon examination, the physician noted no 
history of a diagnosis of hypertension, and only the 1993 
episode of cardiac arrhythmia that the examiner was unable to 
verify because the electrocardiogram or rhythm strip was 
unavailable.  Blood pressure was 116/70, respiratory rate was 
16, heart rate was 68 and regular, and there was no fever.  
Hair and skin were normal.  Pupils were equal, round and 
reactive, eye grounds were within normal limits, without 
pailledema, A-V nicking or other abnormality.  The neck 
exhibited no thyromegaly, lymphadenopathy or carotid bruits.  
Extraocular movements appeared to be intact.  Lungs were 
clear to auscultation and percussion, with good bilateral 
expansion.  The heart was within normal limits, with no 
murmur or rub.  The point of maximal impulse was normally 
placed.  No thrill, heave or other abnormality was noted, nor 
was there evidence of congestive heart failure.  The examiner 
noted that a February 1998 echocardiogram revealed mild 
mitral valve prolapse and mild mitral regurgitation.  The 
other valves were normal.  The left ventricular function and 
wall motion were normal with normal estimated left 
ventricular ejection fraction.  No pericardial effusion was 
noted.  

The examiner's diagnoses were as follows:  regarding chest 
pain, he indicated it was atypical for any cardiac etiology, 
and attributed the pain to a non-cardiac etiology.  He added 
that it was neither caused nor made worse by service.  
Regarding supraventricular tachycardia diagnosed in 1993, the 
condition was treated and had not recurred, and he concluded 
it was not caused or worsened by service.  Regarding the 
mitral valve prolapse noted, he characterized it as mild 
prolapse with only trivial regurgitation. The prognosis was 
good, even without therapy.  He added that the condition was 
a congenital malformation, neither caused nor worsened by 
active duty.  Finally, with regard to a functional 
assessment, the examiner reported that the veteran's cardiac 
diagnoses identified above do not affect, and therefore do 
not restrict, her daily activities, except that anxiety seems 
to make her chest pain worse.  

The veteran was furnished with SSOCs in August 1998 and 
August 1999.  In written argument submitted in January 2000 
it was pointed out that the veteran complained of low back 
pain in service, and that post-service medical evidence 
revealed arthritis in the low back.  It was further asserted 
that the veteran's testimony regarding her back symptoms is 
competent evidence.  It was also noted that the veteran 
complained of and was treated for gynecological problems in 
service, continued to be treated for such symptoms after 
service, and that gynecological examinations performed by VA 
following service were inadequate.  Regarding the breast 
disorder, it was noted that the veteran complained of breast 
tenderness in service and subsequently underwent breast 
reduction surgery, and asserted that the VA examination of 
the breasts was inadequate.  With regard to the veteran's 
claimed heart disorder, it was noted that she had a murmur in 
service and an episode of tachycardia following service.  
Finally, it was asserted that new examinations were in order, 
and were in fact required by VA's ADJUDICATION PROCEDURE MANUAL, 
M21-1 (hereinafter M21-1), as that manual requires that a 
claimant be afforded an examination regardless of whether the 
claim is well grounded.  The matter was then referred to the 
Board for appellate consideration.  

Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131.  For veterans who served 90 days 
or more during a period of war, if a chronic disease, such as 
a cardiovascular disorder or arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service, such disease will be considered 
to have been incurred or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant, nor does it have a duty to complete 
actions previously ordered on remand.  Roberts v. West, No. 
97-1993 (U.S. Vet. App. Nov. 19, 1999); Morton v. West, 12 
Vet. App. 477 (1999), mot. for en banc review den'd July 28, 
1999.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Analysis
Low back disorder, to include arthritis
The record before the Board contains an October 1993 
diagnosis of minimal localized osteoarthritis of the lumbar 
spine based on x-ray evidence.  In addition, VA medical 
records dated in 1993 noted chronic low back pain.  
Therefore, it appears the first step of the Caluza analysis, 
that is, competent evidence of a medical diagnosis of a low 
back disorder, has been met.  

The second step requires medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury.  Service medical records 
reveal one complaint of low back pain, recorded in March 
1991.  Upon separation examination conducted six months 
later, however, there was no report of or diagnosis of a back 
disability.  The first diagnosis of arthritis of the low back 
occurred not in service, but more than two years following 
separation from active duty.  Similarly, there is no medical 
evidence of complaints of, treatment for or diagnosis of a 
low back disorder, which was first characterized as chronic 
low back pain in a 1993 treatment record, until more than one 
year following separation from active duty.  Although the 
veteran asserts that she incurred a low back disability in 
service as the result of repeated heavy lifting, and that the 
disability is still present, as a layperson she is qualified 
only to provide competent evidence of the symptoms she 
experienced, not of the diagnosis of an in-service disease or 
injury, or of a nexus between a current diagnosis and an in-
service disease or injury.  Falzone v. Brown, 8 Vet. App. 398 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her testimony 
that her back disability was caused by service is not 
competent evidence in that regard.  In the absence of 
evidence of a chronic low back disability during service, or 
of the presence of such a disability to a compensable degree 
within one year following service, the second step of the 
Caluza test is not met.  Similarly, there is no evidence that 
supports a finding that either the arthritis or the chronic 
low back pain diagnosed following service, although not 
chronic in service, were continually present following 
service to the present.  

Finally, among the medical evidence of record there is no 
competent evidence of a nexus between the low back 
disabilities identified more than one year after service as 
chronic low pack pain and arthritis and service.  
Accordingly, the third step of the Caluza test has not been 
met.  

Based on the foregoing, the Board finds that competent 
evidence of a nexus between a current low back disorder and 
service has not been presented.  This claim is not well 
grounded.  38 U.S.C.A. § 5107.  

The veteran argues that the examinations conducted in 1998 
did not adequately address the questions raised by the Board 
in its remand decision.  The veteran also argues that VA's 
M21-1 requires that all claims, even those not well grounded, 
must be developed by VA, and that such development includes 
an adequate examination.  In Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a Board remand in an appeal 
involving a well-grounded claim created the right to 
compliance with the remand order.  In Roberts v. West, No. 
97-1993 (U.S. Vet. App. Nov. 19, 1999), however, the Court 
held that when a claim is not well-grounded, there is no duty 
under Stegall to perform the actions directed in a prior 
Board remand.  For that reason, the duty to assist was not 
triggered in relation to that claim for VA benefits, and 
additional action by the Board to enforce its remand order is 
not required under Stegall.

Gynecological disorder
The 1998 VA examination a current diagnoses of monilia 
(yeast) and prolapse uterus with ventrisuspension, so it 
appears the first step of the Caluza test has been met.  The 
veteran's service medical records also contain diagnoses of 
monilia and prolapsed uterus, so it appears the second step 
of the Caluza test has been met.  However, there is no 
medical evidence of a nexus between the currently detected 
yeast infection and the conditions noted in service, nor is 
there medical evidence of a nexus between the prolapsed 
uterus noted in service and current symptoms and 
manifestations of a disability.  Although the veteran asserts 
that she still experiences symptoms and manifestations of a 
gynecological disorder that began or was aggravated in 
service, as a layperson she is qualified only to provide 
competent evidence of the symptoms experienced, not of the 
diagnosis of an in-service disease or injury, or of a nexus 
between a current diagnosis and an in-service disease or 
injury.  Falzone; Grottveit; Espiritu.  As she has presented 
no competent evidence that she suffers a gynecological 
disability that began or was aggravated by service, and as 
the only evidence that directly addresses that question is 
negative evidence obtained during the 1998 VA examination, 
the veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that this claim 
is well grounded.  

Based on the foregoing, the Board concludes that this claim 
is not well grounded.  38 U.S.C.A. § 5107.  

As above, the veteran's assertion that she is entitled to a 
new examination has been considered by the Board.  However, 
the controlling law provides that VA can undertake no 
additional development unless a well-grounded claim has been 
presented.  Roberts.  In light of the Board's conclusion 
regarding whether the claim is well grounded, additional 
action by the Board to enforce its 1997 remand order is not 
required under Stegall.  

Breast disorder
The veteran has a current diagnosis of fibrocystic breast 
changes, so it appears the first step of the Caluza test has 
been met.  With regard to the second step, however, the 
record does not support a finding that she had that condition 
in service, or that the condition was diagnosed in service.  
The Board notes she complained of painful breasts in service, 
and that she asserted that in service her breasts had become 
larger with the birth of her first child; however, the 
medical record does not support a finding that there existed 
a chronic disability of the breasts in service.  With regard 
to the third step of the Caluza analysis, there is no medical 
opinion that provides a link between the veteran's 
fibrocystic changes and service.  

The Board also notes the veteran has complained that she has 
painful scars as the result of the breast reduction surgery 
she underwent following service.  She has asserted that she 
had to have the reduction surgery because the back disability 
she incurred during service was aggravated by her large 
breasts.  She has submitted no competent evidence of such a 
relationship, however, and has not referred to any competent 
medical evidence that exists that might well ground the 
claim.  In light of the fact that service connection has not 
been awarded for the back disability that the veteran asserts 
precipitated the breast reduction surgery, which in turn 
caused what the veteran describes as painful scars, the claim 
of entitlement to service connection for a breast disorder 
related to the breast reduction surgery is not well grounded.  
38 U.S.C.A. § 5107.  

The veteran has not presented evidence sufficient to 
establish a belief by a fair and impartial individual that 
her claim of entitlement to service connection for a breast 
disorder is well grounded.  Accordingly, the claim is denied 
as not well grounded.  38 U.S.C.A. § 5107.  

In the absence of a well-grounded claim, the veteran's 
request for a new examination must be denied.  Roberts.  

Heart Disorder
The veteran argues that she incurred or aggravated a heart 
disability in service that was manifested by a heart murmur 
and chest pains, and that she continues to experience both 
symptoms.  She has also argued that the symptoms are brought 
on by depression or stress.  Claims of entitlement to service 
connection for depression and stress were denied by the RO 
and the veteran has not appealed them, so they are not before 
the Board for consideration at this time.  The claim to 
establish entitlement to service connection for a heart 
disability is before the Board, however.  

With regard to whether there is competent evidence of a 
current heart disorder, the current evidence reveals that a 
mitral valve prolapse was detected during an EKG, but the 
examiner characterized it as a congenital defect, and opined 
that it had not been either caused or worsened by or during 
active duty.  A congenital defect is not a disability for VA 
purposes.  38 C.F.R. § 3.304(c).  The veteran also asserts 
she suffers from a heart murmur; although the most recent 
evidence reveals no murmur, a murmur was reported in 
treatment records dated in 1993.  Similarly, supraventricular 
tachycardia was diagnosed in 1993.  Chest pain was noted 
during the 1998 VA examination.  It appears there is evidence 
of record of current diagnoses of heart disability manifested 
by a heart murmur, tachycardia and chest pain.  

The record reveals that in service a trivial murmur of 
questionable significance was detected in October 1990.  
There is no evidence of tachycardia, or of chest pain 
characterized as being of cardiac origin, in service.  The 
veteran opines that she still has a heart murmur and chest 
pain that began in service.  She is a layperson, however, and 
as such is qualified only to provide competent evidence of 
the symptoms experienced, not of the diagnosis of an in-
service disease or injury, or of a nexus between a current 
diagnosis and an in-service disease or injury.  Falzone; 
Grottveit; Espiritu.  As noted above, there is no medical 
evidence linking chest pains to a heart disorder, nor is 
there medical evidence that the heart murmurs in service and 
after service represent a cardiac disability.  There is no 
competent evidence that the veteran has a current heart 
disability that was incurred or aggravated in service.  The 
only competent evidence that directly addresses the question 
as to whether the veteran has a cardiac disability that was 
incurred or aggravated in service is found in the February 
1998 examination, which clearly states there is no 
relationship between service and a current cardiac 
disability, if any is present.  

The Board finds there is no competent evidence of record of a 
current cardiac disability that was incurred or aggravated in 
service.  Accordingly, the claim of entitlement to service 
connection for a cardiac disability is not well grounded.  
38 U.S.C.A. § 5107.  


ORDER

A well-grounded claim of entitlement to service connection 
for a low back disorder not having been presented, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for a gynecological disorder not having been presented, 
service connection is denied.  

A well-grounded claim of entitlement to service connection 
for a breast disorder not having been presented, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for a heart disorder not having been presented, service 
connection is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

 

